DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I (Claims 1-22) drawn to 1. An adapter device to removably couple to a thermostat and provide temporary electrical interconnection… a housing; a first switch coupled to the housing, the first switch is configured to receive a user-supplied force… (G05B 19/409).
Group II (Claims 23-43) drawn to 11. A thermostat for use with at least one in-floor heating element, the thermostat comprising: a housing… a first power measurement circuit coupled to the housing a controller configured to receive the first electrical characteristic and detect a fault based on comparing the first measured electrical characteristic to a predefined electrical value… (F24D  19/1096).
The inventions are each distinct from the other because of the following reasons:

SUBCOMBINATIONS USABLE TOGETHER

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, subcombination I has separate utility such as Group I (Claim 1) discloses “1. An adapter device to removably couple to a thermostat and provide temporary electrical interconnection between the thermostat, an in-floor heating element, and an AC power source during installation and testing of the in-floor heating element, the adapter device comprising: a housing; a heating element interconnect disposed on the housing to electrically couple to an in-floor heating element; an alternating current (AC) power source interconnect coupled to the housing to electrically couple with an AC power source to receive a power signal; a thermostat mounting region defined by the housing to removably couple to the thermostat, the thermostat mounting region having at least one electrical interconnect to electrically couple to the thermostat; a first switch coupled to the housing, the first switch having a closed state to electrically couple the received power signal to the thermostat and/or the in-floor heating element, and an open state to electrically decouple the received power signal from the thermostat and/or the in-floor heating element; and wherein the first switch is configured to receive a user-supplied force, and in response to receiving the user-supplied force, transition to the closed state to cause the in-floor heating element to energize via the received power signal”. Subcombination II has separate utility such as Group II (Claim 23) discloses “23. A thermostat for use with at least one in-floor heating element, the thermostat comprising: a housing; a heating element control circuit coupled to the housing, the heating element control circuit to cause an in-floor heating element to electrically couple to an AC power source; a first power measurement circuit coupled to the housing, the first power measurement circuit to measure a first electrical characteristic of the in-floor heating element and/or the AC power source; and a controller configured to receive the first electrical characteristic and detect a fault based on comparing the first measured electrical characteristic to a predefined electrical value”
See MPEP §806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: there is an examination burden as features in each group are likely to be found in different and separate classes and subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193